Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato Hitoshi (JP Pat. 200498365).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
       
           Hitoshi discloses in Figures 1 an ink feeding mechanism for an inkjet printer
comprising:

           Regarding claim 1, a liquid consumption unit (10, 40) that consumes the liquid composition; 
a holder (50) having a first mounting port (unmarked left first mounting port that is connected to a left ink bag 52) where the first housing container (a left bag 52) is detachably mounted and a second mounting port (unmarked second mounting port that is connected to a right ink bag 52) where the second housing container (a right bag 52) is detachably mounted; a switching mechanism (84) that switches a supply source of the liquid composition for the liquid consumption unit (10, 40) to the first housing container (a left bag 52) or the second housing container (a right bag 52); and a control unit (80) that controls operation of the switching mechanism (84), wherein the control unit (80) performs determination processing that determines whether or not each of the first housing container (a left bag 52) and the second housing container (a right bag 52) is an unsuitable container that does not satisfy a predetermined use condition in a period from when the housing container is mounted in the holder (50) to when the housing container is removed from the holder, performs switching decision that decides switching of the supply source to the second housing container (a right bag 52) when the first housing container is determined to be the unsuitable container while the liquid composition is being supplied from the first housing container to the liquid consumption unit, and continues 
             Regarding claim 2, wherein the control unit (80) performs the switching (84) of the supply source to the second housing container (a right bag 52) when the second housing container is not determined to be the unsuitable container in a case in which the control unit (80) performs the switching decision (page 3).
           Regarding claim 3, wherein the control unit (80) cancels the switching (84) of the supply source to the second housing container (a right bag 52) when the second housing container is determined to be the unsuitable container in a case in which the control unit (80) performs the switching decision (page 9). 
           Regarding claim 4, wherein the control unit(80)  performs the switching (84) of the supply source to the second housing container (a right bag 52) when the second housing container is not determined to be the unsuitable container and cancels the switching of the supply source to the second housing container when the second housing container is determined to be the unsuitable container in a case in which the control unit performs the switching decision (page 9)
            Regarding claim 5, a notification unit (56, 90) that notifies a user that the first housing container (a left bag 52)  or the second housing container (a right bag 52) is determined to be the unsuitable container by the determination processing (Figure 1).
            Regarding claims 6-7, a notification unit (56, 90) that notifies a user that the second housing container (a right bag 52)   is determined to be the unsuitable container (Figure 1, page3). 
            Regarding claim 8, a notification unit (56, 90) that notifies a user of a message related to an order of the first housing container (a left bag 52) when the first housing container is determined to be the unsuitable container (pages 9-10).


Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2004/0246284; US Pub. 2015/0091976; US Pub. 2016/0294670) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of 

         Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid consumption apparatus comprising a control unit that  performs a determination processing when a first housing container is mounted in the first mounting port and when a second housing container is mounted in a second mounting port, and when validity of a specification code attached to the first housing container or the second housing container cannot be authenticated in the determination processing, the control unit determines that the housing container is the unsuitable container in the combination as claimed.

            Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid consumption apparatus comprising a control unit that performs a determination processing while a liquid consumption unit consumes a liquid composition, determines that a first housing container is the unsuitable container in a determination processing when a housing amount of a liquid composition in the first housing container becomes less than a predetermined defined amount while the liquid composition is being supplied from the first housing container to the liquid consumption unit and performs a switching decision, and performs the switching of the supply source to a second housing container when the second housing container is not determined to be the unsuitable container and wherein the cancels the switching of the supply source to the second housing container when the second housing container is determined to be the unsuitable container in a case in which the control unit performs the switching decision in the combination as claimed.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853